The opinion of the court was delivered by
Addis, J.
This is an action of trespass against the collector of *275a school district, for taking and selling the property of the plaintiff, upon a rate bill and warrant, issued for the collection of a school district tax in district No. 1, in Mount Tabor. The facts come before us upon the report of a referee.
The first objection is, that there was no legal proof of the existence of the district. The testimony as reported is “ that district No. 1, in Mount Tabor, had been considered as a district, for a period of forty years.
The admissibility of parol proof, to show the practiced existence and organization of a school district for a long period of time, and thus to prove its legal existence, has been so often approved by decisions in this state, that it is not now an open question. The testimony stated in the hill of exceptions, viz: that the district “had been considered” a legal district for forty years, is not explicit as to the facts which constitute the proof of its actual existence and operation. Still, the language, in its ordinary meaning, may be understood as referring to acts done by, and dealings had with the district, as a district, and so lend to prove the fact which the referee has found, that the district had a legal existence.
Although the language is certainly very indefinite and quite open to just criticism on that ground, still we do not deem it so fatally defective as to justify a reversal of the report.
Another objection to these proceedings is, that the warrant requires the collector to pay the moneys collected to the treasurer, when, as the plaintiff claims, the statute requires the money to be paid to the prudential committee. The compiled statutes provide that the warrant shall be made out to the collector, requiring him to pay the money to the prudential committee. "When this provision of the statute was made, there was no such officer as treasurer of a school district. In 1854, the legislature passed the act authorizing school districts to elect a treasurer, and under this statute, this district had elected a treasurer. The duties of the office are not specified, except in one particular; “that he shall make an annual report to the district of the amount of money received by him, and the manner in which it has been disbursed.” This provision, as well as the very name of his office, implies that the moneys of the district shall, when collected, be paid to, and disbursed by him. The intent of the legislature in creating the office *276was obvious, to make an officer whose special duty it should be id receive and disburse all the moneys of the district, and keep an exact account, and make annually a full report to the district; so that the district might the better know what amount was received from the public fund, what from school district taxation, and what became of the moneys so received; in short, that once a year the district might get a full and correct statement of its financial condition. To this end, the moneys collected on taxes ought to be paid to the treasurer. If paid to the prudential committee and by them disbursed without payment over to the treasurer, the object of the statute would be defeated. To require the collector to pay the money to the committee, and then have the committee pass it over to the treasurer, would be establishing by statute an idle ceremony, a roundabout mode of proceeding, increasing the chances of mistakes and the opportunities of mismanagement.
We think, therefore, the warrant properly required the collector to pay the moneys, when collected, to the treasurer.
The attention of the court was called to the warrant and rate bill, which, it was urged, are void for uncertainty. A little difficulty in reading the warrant at first arises from the interlineation in it; but this, and its proper place and order, are readily made out on examination; and when so made out, it is in proper form and quite sufficient.
It is also objected that Clark Thomas and Henry Thomas live within the district, and their names are not set in the rate bill. But it does not appear from the report that they had any list whatever in the district. The prudential committee are required by statute (compiled statutes, chap. 20, sec. 41) to assess the taxes « on the lists of the inhabitants of the district.” If an inhabitant has no list, his name need not appear.
These, we believe, were all the objections to which the attention of the court was particularly called.
Objections to the records of two warnings and two meetings appear from the report to have been taken before the referee; but as no copies of such papers have been furnished the court, and the objections were not insisted on in argument, we must consider them as waived.
The judgment of the county court is affirmed.